Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 10, 2022 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on January 10, 2022.
Claims 1 and 14 are currently amended.  
Claims 4 and 17 have been canceled.   
Claims 1-3, 5-16, and 18-27 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner finds Applicant’s argument persuasive, specifically that neither Renard nor Cazanas teaches providing, by a first computing device associated with a first user, a request for identifying data associated with a second user, the request including self-identification data for the first user and a security threshold associated with the second user, in the ordered combination of independent Claims 1 and 14 as a whole, such as the prompting of user options during the identification request or biometric matching in compliance with the security threshold (see Remarks pages 9-13).  Examiner could not find any prior art that could render Claims 1 and 14 obvious such that there was a simultaneous back and forth of a request for identification of a second user while providing identifying data for the first user that met the second user’s security threshold.  Therefore, because the closest prior art of record fails to teach the limitations as claimed, and there are no other pending rejections, the claims are allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627